Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 2, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00172-CV



 IN RE GOVERNMENT EMPLOYEES INSURANCE COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-50385

                        MEMORANDUM OPINION

      On March 1, 2019, relator Government Employees Insurance Company filed
a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Rabeea Sultan Collier, presiding judge of the 113th District Court of
Harris County, to vacate the June 28, 2018 order denying relator’s motion for
severance and abatement.1

       On March 12, 2019, we abated this original proceeding pursuant to Texas Rule
of Appellate Procedure 7.2(b) to allow the respondent to reconsider the predecessor
judge’s June 28, 2018 ruling. See Tex. R. App. P. 7.2(b).

       On March 22, 2019, relator advised this court that the parties have settled the
underlying case. Relator’s requested relief in the petition for writ of mandamus is
now moot.

       Accordingly, relator’s petition for writ of mandamus is ordered dismissed.


                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




       1
          Relator also requested relief from respondent’s February 25, 2019 order compelling discovery
and ordering sanctions. We denied mandamus relief as to that order on March 12, 2019, and it is not a
subject of this opinion. See In re Gov’t Emps. Ins. Co., No. 14-19-00172-CV, 2019 WL 1119648 (Tex.
App.—Houston [14th Dist.] Mar. 3, 2019, orig. proceeding) (mem. op.).
                                                  2